Citation Nr: 9905943	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel

INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that denied service 
connection for bilateral hearing loss.  The veteran submitted 
a notice of disagreement in July 1997, and the RO issued a 
statement of the case in July 1997.  The veteran submitted a 
substantive appeal in August 1997, and testified at a hearing 
in January 1998.  The RO hearing officer then denied service 
connection for bilateral hearing loss.

A March 1998 RO rating decision denied service connection for 
PTSD.  In March 1998, the veteran submitted a notice of 
disagreement with this determination.  The RO issued a 
statement of the case in March 1998.  The veteran submitted a 
substantive appeal in April 1998, and testified at a hearing 
in July 1998.  The RO hearing officer then denied service 
connection for PTSD.  Entitlement to service connection for 
PTSD will be addressed in the Remand section of this 
decision.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his current bilateral hearing loss, first shown long 
after service, to an incident of service.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of 
Veterans Appeals (Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran testified at a hearing in January 1998 that he 
was exposed to loud explosions from incoming mortar and 
rocket fire in Vietnam, and in basic training while on the 
firing range that caused ear problems.  The veteran also 
testified that he did not wear ear plugs, and did not seek 
medical treatment for hearing loss during active service. The 
veteran's lay statements and testimony, in and of themselves, 
are insufficient to establish an incident of hearing loss in 
service.  Paulson v. Brown, 7 Vet. App. 466 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the service medical records are negative for 
hearing loss.  Audiometric evaluation at the time of the 
veteran's medical examination for separation from service in 
November 1967 did not show findings indicative of hearing 
loss.  While the veteran's statements concerning ear problems 
in service are considered credible, he does not state that he 
had hearing loss in service, and if he did, any such loss 
would be considered an acute and transitory condition as it 
was not found at the time of his separation examination.  
Hence, chronic hearing loss was not present in service.

The post-service medical records do not indicate the presence 
of hearing loss until the 1990's.  The report of the 
veteran's audiometric testing at a private medical facility 
in September 1993 shows findings indicative of bilateral 
hearing loss, and the report of VA audiometric examination in 
March 1997 shows the presence of mild to moderate bilateral 
sensorineural hearing loss consistent with findings in 1990.  
These records show the presence of hearing loss that meets 
the disability requirements for service connection of such 
loss found in 38 C.F.R. § 3.385 (1998), but the post-service 
medical records do not link the veteran's current bilateral 
hearing loss, found in the 1990's, to an incident of service.  
A claim is not well grounded where there is no medical 
evidence showing a nexus between a current disability and 
service.  Caluza, 7 Vet. App. 498.

Although service connection is in effect for tinnitus, there 
is no medical evidence linking the veteran's current 
bilateral hearing loss to that service-connected disability.

In this case, there is no competent (medical) evidence 
linking the veteran's current bilateral hearing loss, first 
found long after service, to an incident of service or to a 
service-connected disability.  Therefore, his claim for 
service connection for bilateral hearing loss is not 
plausible, and it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for bilateral hearing loss on the merits and finds 
no prejudice to the veteran in appellate denial of the claim 
as not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for bilateral hearing loss at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion linking his bilateral hearing 
loss to an incident of service or to a service-connected 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

ORDER

The claim for service connection for bilateral hearing loss 
is denied as not well grounded.


REMAND

VA medical records show that the veteran was seen for 
psychiatric problems in 1997.  The report of his VA 
psychiatric examination in November 1997 shows an Axis I 
diagnosis of PTSD.  The examiner noted that the veteran's 
PTSD symptoms were associated with his recurrent memory for 
Vietnam, and particularly, the mortar attacks and fearing 
that he would die.  This evidence shows a clear diagnosis of 
PTSD that warrants further development in this case to 
determine whether the veteran meets the eligibility 
requirements to establish service connection for this 
disorder.

A review of the record shows that the veteran had Vietnam 
service from October 1966 to October 1967, and that he was in 
Vietnam during the Vietnam Counteroffensive Phase II 
Campaign.  The veteran's DD Form 214 indicates that his 
military occupational specialty (MOS) was that of a Light 
Weapons Infantryman.  Service documents reveal that his 
principal duty while in Vietnam, as reported in a Record of 
Assignments, was as a security guard.  The veteran was 
assigned in Vietnam, first, to the U.S. Army Signal Security 
Force (7470) and, second, to the 194th Military Police 
Company (Physical Security).

At hearings held in January 1998 and in July 1998, the 
veteran testified that, in Vietnam, he was in a squad 
consisting of 10 to 12 persons which provided security for 
the Air Force Signal Company-a unit consisting of 
approximately 6 to 8 persons.  He stated that the squad was 
located outside of the security force and was responsible for 
securing a communications site for the Air Force Signal 
Company.  The veteran testified that the squad and unit were 
subject to incoming mortar and rocket fire, and that his 
squad had to move out and secure the communications site 
during attacks.  Specifically, in one incident, the veteran 
had just gotten off guard duty when an attack occurred and he 
tripped over a wire to the guard tower.  He remembers getting 
off the ground and into the bunker, and that mortar fire had 
landed in close vicinity to where he had fallen.  The veteran 
also testified that his squad ran convoys through the 
mountains and jungles to pick up incoming personnel and 
supplies, and that, in doing so, he saw body bags.

This evidence and other evidence in the claims folder do not 
show whether the veteran personally participated in combat, 
and additional evidence should be obtained from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in order to determine whether the veteran is a combat veteran 
and to corroborate his claimed stressors while in Vietnam.  
M21-1, Part III, par. 5.14b.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should prepare a summary of 
all the veteran's claimed stressors for 
submission to the USASCRUR at the 
appropriate address.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent with the summary of the claimed 
stressors to the USASCRUR and they should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors.

2.  After the above development, the RO 
should determine whether the veteran has 
a stressor or stressors to support the 
diagnosis of PTSD due to service.  This 
determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(f) (1998).  

3.  The RO should then review the 
veteran's claim for service connection 
for PTSD.  If action remains adverse to 
him, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.








This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	J. E. DAY 
	Member, Board of Veterans' Appeals


 

- 8 -


- 1 -


